Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 8/15/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Hsu (US 20180239115). 

    PNG
    media_image1.png
    511
    387
    media_image1.png
    Greyscale

Regarding claim 1, Hsu teaches a lens assembly (Fig. 5, Table 5, +-+++-...) comprising:
a first lens which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side (Table 5);
a second lens which is with refractive power;
a third lens which is with refractive power;
a fourth lens which is positive refractive power and comprises a convex surface facing the object side;
a fifth lens which is with positive refractive power and comprises a convex surface in a paraxial region facing the image side; and
a sixth lens which is with negative refractive power and comprises a convex surface along an optical axis facing the object side and a concave surface facing the image side;
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from the object side to the image side along the optical axis;
wherein the lens assembly satisfies at least one of the following conditions:
−3.5<(f 1 +f 5 +f 6)/(T 5 +T 6 −R 62 +R 52)<−1.5;
	−10<F×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−3;
10 mm<(R 11 +R 12 +R 52 +R 62)×((T 5 +T 6)/G 5)<29 mm;
−5<(f 1 −f 6)/(T 5 +T 6 −R 62 +R 52)<−1 (16.29/-3.478=-4.68);
10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)|<20 mm;
wherein T6 is a thickness of the sixth lens along the optical axis, F is a F-number of the lens assembly, fi is an effective focal length of the first lens, f5 is an effective focal length of the fifth lens, f6 is an effective focal length of the sixth lens, T5 is a thickness of the fifth lens along the optical axis, R52 is a radius of curvature of the convex surface of the fifth lens, R62 is a radius of curvature of the concave surface of the sixth lens, R11 is a radius of curvature of the convex surface of the first lens, R12 is a radius of curvature of the concave surface of the first lens, G5 is an air interval from the convex surface of the fifth lens to an object side surface of the sixth lens along the optical axis, AAG is a total air interval from the concave surface of the first lens to an object side surface of a lens which is closest to the image side along the optical axis, R21 is a radius of curvature of an object side surface of the second lens, and R22 is a radius of curvature of an image side surface of the second lens.

Regarding claim 2, Hsu further teaches the lens assembly as claimed in claim 1, wherein:
the second lens is a meniscus lens with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side (Fig. 5); 
the third lens is with positive refractive power and comprises a convex surface facing the object side (Table 5); and
the lens assembly satisfies at least one of the following conditions:
	1.2<f/D1<2.5 (1.47);
	1.3 mm<(f 1 −f 6)/((T 5 +T 6)/G 5)<5 mm;
3<D1/T6<9;
wherein D1 is an effective optical diameter of the convex surface of the first lens, f is an effective focal length of the lens assembly, f1 is the effective focal length of the first lens, f6 is the effective focal length of the sixth lens, T5 is the thickness of the fifth lens along the optical axis, T6 is the thickness of the sixth lens along the optical axis, and G5 is the air interval from the convex surface of the fifth lens to the object side surface of the sixth lens along the optical axis.

Regarding claim 6, Hsu further teaches The lens assembly as claimed in claim 2, wherein the lens assembly satisfies:−20 mm<f×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−5 mm (3.85 x -4.68);
wherein Ts is a thickness of the fifth lens along the optical axis, T6 is a thickness of the sixth lens along the optical axis, R52 is the radius of curvature of the convex surface of the fifth lens, R62 is the radius of curvature of the concave surface of the sixth lens, f is the effective focal length of the lens assembly, fi is the effective focal length of the first lens, f6 is the effective focal length of the sixth lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234